Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” may be implied, and should be removed. In addition, the abstract should be amended to narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b).  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, & 12-20 of U.S. Patent No. 10701875. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed concepts of the instant invention are anticipated in the referenced claims of the allowed patent.

Claim 1 of the patent which verbatim anticipates claim 34 (and also anticipates claim 21) of the instant invention: “1. A dual-sided hydroponic tower, comprising: a tower body, said tower body defining a first tower cavity and a second tower cavity, said first tower cavity configured to provide a passageway for a water/nutrient mix, said second tower cavity configured to provide a second passageway for said water/nutrient mix, a first tower face plate, wherein an edge portion of said first tower face plate … is hingeably coupled to said tower body…, wherein said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity open position, said first tower face plate comprising a first plurality of plant container cut-outs, said first plurality of plant container cut-outs configured to accept a first plurality of plant containers; a second tower face plate, wherein an edge portion of said second tower face plate …is hingeably coupled to said tower body …, wherein said second tower face plate is positionable relative to said tower body in at least a second tower cavity closed position and a second tower cavity open position, said second tower face plate comprising a second plurality of plant container cut-outs, said second plurality of plant container cut-outs configured to accept a second plurality of plant containers; at least one of a first fastener configured to temporarily latch said first tower face plate to said tower body when said first tower face plate is in said first tower cavity closed position; at least one of a second fastener configured to temporarily latch said second tower face plate to said tower body when said second tower face plate is in said second tower cavity closed position…” 
Claims 21-24, 27-29, 32-36, 38-40, & 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-12, & 21 of U.S. Patent No. 10682769. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed patent anticipates the claimed one or two-sided hydroponic column, while requiring a further component of a closing apparatus.
Claims 21-29, 31-40, & 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10729081. Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed structure in the instant invention is anticipated by the allowed patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 & 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 32, and similarly in claim 33, the phrase “a first edge portion of said tower body includes a first tower body hinge member and an edge portion of said first tower face plate includes a first face plate hinge member” fails to tie back into the recitation of claim 21, line 4-5 which states “wherein an edge portion of said first tower face plate is hingeably coupled to said tower body.” Thus, the new hinge element appears to be doubly including the same element from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, & 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180213734, “Smith”), Davis (US 5363594), and, in the alternative, Smith in view of Davis and Khaled (US 20140053463).
For Claim 21, Smith discloses a multi-piece hydroponic tower (Fig. 9), comprising: 
a tower body (columnar receptacle, similar to 801, Fig. 8, [0057]), said tower body defining a first tower cavity (in the same manner as the instant invention, the portion of the columnar receptacle within the four walls), said first tower cavity configured to provide a passageway for a water/nutrient mix (formed by the walls referenced above); 
a first tower face plate (901), wherein an edge portion of said first tower face plate is hingeably coupled to said tower body (via 903), wherein said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity open position (the door panel 901 may be opened and closed, in the same manner as the instant invention), said first tower face plate comprising a first plant container cut-out (the slot in 901, Fig. 9), said first plant container cut-out configured to accept a first plurality of plant containers (the slot comprises a space into which plant containers can be inserted, represented by plants 705 extending therethrough); and 
at least one first fastener configured to temporarily latch said first tower face plate to said tower body when said first tower face plate is in said first tower cavity closed position (in order to function as intended, the column 900 must have a latch or lock to retain the door panel in place, [0057]).
Smith is silent to the face plate comprising a plurality of the plant container cut outs.
Davis, like prior art above, teaches a plant cultivation container (title, disclosure), further comprising a plurality of the plant container cut outs (bores 8) in each face plate (each side wall, Figs. 3 & 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the slot in the face plate of Smith with a plurality of bores as taught by Davis, in order to provide a discreet support structure for each plant, and also to provide a cleaner look to the front of the device, for display purposes.
If Applicant disagrees that Smith discloses at least one first fastener configured to temporarily latch said first tower face plate to said tower body, then Khaled, like prior art above, teaches a plant cultivation device (title, disclosure) further comprising at least one first fastener (210) configured to temporarily latch a door panel (200) to a housing (10, [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to install onto the door panel of Smith a locking assembly as taught by Khaled, in order to hold the plants in place, as is intended by the disclosure of Smith, and to further withstand the forces produced by irrigation and other processing discussed in Smith.
For Claim 22, the above-modified reference teaches the multi-piece hydroponic tower of claim 21, and Smith further teaches wherein said multi-piece hydroponic tower is a dual-sided hydroponic tower (see the arrangements of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the arrangement of Fig. 9, Smith in the above-modified reference with an additional columnar receptacle as taught by Fig. 4, Smith, in order to increase the yield of a specific area, yielding predictable results.
Such a modification would render obvious wherein said tower body (as represented now by 400, Fig. 4, with multiple elements 900, Fig. 9 around the periphery) defines said first tower cavity (as discussed above) and a second tower cavity (as modified above), said multi-piece hydroponic tower further comprising: 
a second tower face plate (represented by 901), wherein an edge portion of said second tower face plate is hingeably coupled to said tower body (via 903), wherein said second tower face plate is positionable relative to said tower body in at least a second tower cavity closed position and a second tower cavity open position (the door panel 901 may be opened and closed, in the same manner as the instant invention), said second tower face plate comprising a second plant container cut-out (slot in 901), said second plant container cut-out configured to accept a second plurality of plant containers (the slot comprises a space into which plant containers can be inserted, represented by plants 705 extending therethrough); and at least one of a second fastener configured to temporarily latch said second tower face plate to said tower body when said second tower face plate is in said second tower cavity closed position (in order to function as intended, the column 900 must have a latch or lock to retain the door panel in place, [0057]).
The above-modified reference is silent to said second tower face plate comprising a second plurality of plant container cut-outs.
Davis, like prior art above, teaches a plant cultivation container (title, disclosure), further comprising a plurality of the plant container cut outs (bores 8) in each face plate (each side wall, Figs. 3 & 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the slot in the second face plate of Smith with a plurality of bores as taught by Davis, in order to provide a discreet support structure for each plant, and also to provide a cleaner look to the front of the device, for display purposes.
If Applicant disagrees that Smith discloses at least one first fastener configured to temporarily latch said second tower face plate to said tower body, then Khaled, like prior art above, teaches a plant cultivation device (title, disclosure) further comprising at least one first fastener (210) configured to temporarily latch a door panel (200) to a housing (10, [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to install onto the second door panel of Smith a locking assembly as taught by Khaled, in order to hold the plants in place, as is intended by the disclosure of Smith, and to further withstand the forces produced by irrigation and other processing discussed in Smith.
For Claim 32, the above-modified reference teaches the multi-piece hydroponic tower of claim 21 and Smith further discloses wherein a first edge portion of said tower body includes a first tower body hinge member (903) and an edge portion of said first tower face plate includes a first face plate hinge member (the cooperating portions of 903 which form the hinge), wherein said first tower face plate is hingeably coupled to said tower body via said first tower body hinge member and said first face plate hinge member (Fig. 9).
For Claim 33, the above-modified reference teaches the multi-piece hydroponic tower of claim 22 and the above-modified reference further teaches wherein a first edge portion of said tower body includes a first tower body hinge member (903, Smith, Fig. 9), and an edge portion of said first tower face plate includes a first face plate hinge member (the cooperating members of the hinge 903, Smith, Fig. 9), wherein said first tower face plate is hingeably coupled to said tower body via said first tower body hinge member and said first face plate hinge member (Fig. 9, Smith); a second edge portion of said tower body includes a second tower body hinge member (as modified by Fig. 4, Smith; 903, Fig. 9, Smith), and an edge portion of said second tower face plate includes a second face plate hinge member (the cooperating members making up the second face hinge 903, Smith, Fig. 9 in view of Fig. 4), wherein said second tower face plate is hingeably coupled to said tower body via said second tower body hinge member and said second face plate hinge member (Fig. 9 in view of Fig. 4, Smith).
For Claim 34, Smith discloses a dual-sided hydroponic tower (the hydroponic tower, Fig. 9 has at least two side walls, making it dual-sided), comprising: 
a tower body (columnar receptacle, similar to 801, Fig. 8, [0057]), said tower body defining a first tower cavity (Fig. 9), said first tower cavity configured to provide a passageway for a water/nutrient mix (the columnar receptacle, Fig. 9), a first tower face plate (901), wherein an edge portion of said first tower face plate is hingeably coupled to said tower body (via 903), wherein said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity open position (the door panel 901 may be opened and closed, in the same manner as the instant invention), said first tower face plate comprising a first plant container cut-out, said first plant container cut-out (slot in 901) configured to accept a first plurality of plant containers (the slot comprises a space into which plant containers can be inserted, represented by plants 705 extending therethrough); 
at least one of a first fastener configured to temporarily latch said first tower face plate to said tower body when said first tower face plate is in said first tower cavity closed position (in order to function as intended, the column 900 must have a latch or lock to retain the door panel in place, [0057]).
Smith, Fig. 9 is silent to the tower body defining a second tower cavity, said second tower cavity configured to provide a second passageway for said water/nutrient mix, said first tower face plate comprising a first plurality of plant container cut-outs, a second tower face plate, wherein an edge portion of said second tower face plate is hingeably coupled to said tower body, wherein said second tower face plate is positionable relative to said tower body in at least a second tower cavity closed position and a second tower cavity open position, said second tower face plate comprising a second plurality of plant container cut-outs, said second plurality of plant container cut-outs configured to accept a second plurality of plant containers; and at least one of a second fastener configured to temporarily latch said second tower face plate to said tower body when said second tower face plate is in said second tower cavity closed position.
Smith further teaches wherein said multi-piece hydroponic tower is a dual-sided hydroponic tower (see the arrangements of Fig. 4), such that the tower body (represented in Fig. 4 as the entire device) defining a second tower cavity (another columnar receptacle, 900), said second tower cavity configured to provide a second passageway for said water/nutrient mix (defined by the columnar receptacle), a second tower face plate (a second 901), wherein an edge portion of said second tower face plate is hingeably coupled to said tower body (at the respective 903), wherein said second tower face plate is positionable relative to said tower body in at least a second tower cavity closed position and a second tower cavity open position (the respective door panel 901 may be opened and closed, in the same manner as the instant invention), said second tower face plate comprising a second plant container cut-out (slot in respective 901), said second plant container cut-out configured to accept a second plurality of plant containers (the slot comprises a space into which plant containers can be inserted, represented by plants 705 extending therethrough); and 
at least one of a second fastener configured to temporarily latch said second tower face plate to said tower body when said second tower face plate is in said second tower cavity closed position (in order to function as intended, the column 900 must have a latch or lock to retain the door panel in place, [0057]).
Davis, like prior art above, teaches a plant cultivation container (title, disclosure), further comprising a plurality of the plant container cut outs (bores 8) in each face plate (each side wall, Figs. 3 & 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the slot in each of the first and the second face plates of Smith (as modified above) with a plurality of bores as taught by Davis, in order to provide a discreet support structure for each plant, and also to provide a cleaner look to the front of the device, for display purposes.
If Applicant disagrees that Smith discloses a fastener configured to temporarily latch said each tower face plate to said tower body, then Khaled, like prior art above, teaches a plant cultivation device (title, disclosure) further comprising at least one first fastener (210) configured to temporarily latch a door panel (200) to a housing (10, [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to install onto each respective door panel of Smith (as modified above), a locking assembly as taught by Khaled, in order to hold the plants in place, as is intended by the disclosure of Smith, and to further withstand the forces produced by irrigation and other processing discussed in Smith.

Claims 23, 24, & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Davis as applied to claims 21, 22, & 32-34 above, and further in view of Khaled.
For Claim 23, the above-modified reference teaches the multi-piece hydroponic tower of claim 21, and Khaled further teaches said at least one of a first fastener comprising at least one of a first snap-fit fastener (as modified above, each fastener on the door is a “snap-lock,” [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to install onto each respective door panel of Smith (as modified above), a snap locking assembly as taught by Khaled, in order to hold the plants in place, as is intended by the disclosure of Smith, and to further withstand the forces produced by irrigation and other processing discussed in Smith.
For Claim 24, the above-modified reference teaches the multi-piece hydroponic tower of claim 23, and Khaled further teaches and said at least one of a second fastener comprising at least one of a second snap-fit fastener (as modified above, each fastener on the door is a “snap-lock,” [0106]).
For Claim 35, the above-modified reference teaches the dual-sided hydroponic tower of claim 34, and Khaled further teaches said at least one of said first fastener comprising at least one of a first snap-fit fastener (as modified above, each fastener on the door is a “snap-lock,” [0106]), and said at least one of said second fastener comprising at least one of a second snap-fit fastener (as modified above, each fastener on the door is a “snap-lock,” [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to install onto each respective door panel of Smith (as modified above), a locking assembly as taught by Khaled, in order to hold the plants in place, as is intended by the disclosure of Smith, and to further withstand the forces produced by irrigation and other processing discussed in Smith.

Claims 25, 26, 36, & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Davis (and in the alternative in further view of Khaled) as applied to claims 21, 22, & 32-34 above, and further in view of Schow et al. (US 6000173, “Schow”)
For Claims 25 & 36, the above-modified reference teaches the multi-piece hydroponic tower of claims 22 & 34.
The above-modified reference is silent to further comprising: a first plurality of vertical ridges formed on a first rear cavity wall, said first rear cavity wall corresponding to said first tower cavity; and a second plurality of vertical ridges formed on a second rear cavity wall, said second rear cavity wall corresponding to said second tower cavity.
Schow, like prior art above, teaches a hydroponic plant cultivation apparatus (title, disclosure, 10) further comprising a plurality of vertical ridges (20) formed on a rear cavity wall (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the rear cavity wall of each cavity of the first and second tower of the above-modified reference with the ridges as taught by Schow, in order to bring the water within close proximity to the roots of the plants grown therein, resulting in an effective nutrient delivery system (Column 4, lines 45-55).
Such a modification renders obvious a first rear cavity wall corresponding to said first tower cavity; and a second plurality of vertical ridges formed on a second rear cavity wall, said second rear cavity wall corresponding to said second tower cavity.
For Claims 26 & 37, the above-modified reference teaches the multi-piece hydroponic tower of claims 25 & 36, and Schow further teaches said first plurality of vertical ridges of uniform width (20, Fig. 1), and said second plurality of vertical ridges of uniform width (20, Fig. 1).

Allowable Subject Matter
Claims 27-31 & 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the combination of elements directed to a dual-sided hydroponics column with a hingedly attached tower face on each side forming a plurality of plant container cut-outs. 
More specifically, for claims 27-28 & 38-39, the dual-sided hydroponics device requiring two distinct V-shaped grooves running along the length of two sides of said tower body, each groove centered between said first tower cavity and said second tower cavity. This concept cannot be found in the art.
More specifically, for claims 29-31 & 40-42, each respective side wall of each of the first and second cavities flares out relative to its respective rear wall, when the cavity is in the open position. This concept cannot be found in the prior art.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references establish the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643